DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/27/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
3. 	This communication is in response to the amendment filed on 01/06/2021. The Examiner has acknowledged the amended Claims 1, 3, 5 and 7.

Response to Arguments
4.	Applicant’s arguments [REMARKS] filed on 01/06/2021 have been fully considered. 

5.	Objection to Claim 7 has been withdrawn in view of applicant’s amendment.

6.	The rejection of Claim 7 under 35 USC 112 (a) (i.e. written description) has been withdrawn in view of applicant’s amendment.

7.	The rejection of Claim 5 under 35 USC 112 (b) (i.e. as being indefinite) has been withdrawn in view of applicant’s amendment.
withdrawn in view of applicant’s amendment and in light of applicant’s persuasive arguments based on the amendment.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Elchert (Reg. No. 55, 149) on 03/18/2021.
In the Claims:

1. (Currently Amended) A non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute a process, the process comprising: 
executing a plurality of first programs by using a system including a kernel of an operating system (OS) and shared libraries; 
acquiring a plurality of pieces of first order information, each of the plurality of pieces of first order information indicating order of reading out a first file group from the shared libraries; 
calculating a plurality of first N-gram models of the first file group, each of the plurality of first N-gram models being based on each of the plurality of pieces of first order information, each of the first N-gram model being information in which API Calls are arranged in a calling order and includes first information being the combination of N API Calls; 
executing a second program by using the system; 

calculating second N-gram model of the second file group based on the second order information, the second N-gram model is information in which API Calls are arranged in the calling order and includes a second information being combination of N API Calls; 
making a comparison between a first N-gram model and the second N-gram model according the first information and the second information; 
determining first similarity between each of a plurality of first codes and a second code, each of the plurality of first codes being a code included in any of the plurality of the first programs, the second code being a code included in the second program; 
determining second similarity between the first program and the second program based on the comparison; 
sorting the plurality of first programs in descending order of similarity to the second program based on the first similarity and the second similarity; and 
outputting a result of the sorting.

3. (Currently Amended) An information processing apparatus comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
execute a plurality of first programs by using a system including a kernel of an operating system (OS) and shared libraries; 
acquiring a plurality of pieces of first order information, each of the plurality of pieces of first order information indicating order of reading out a first file group from the shared libraries; 
models of the first file group, each of the plurality of first N-gram models being based on each of the plurality of pieces of first order information, each of the first N-gram model being information in which API Calls are arranged in a calling order and includes first information being combination of N API Calls; 
execute a second program by using the system; acquiring second order information indicating order of reading out a second file group from the shared libraries; 
calculate second N-gram model of the second file group based on the second order information, the second N-gram model is information in which API Calls are arranged in the calling order and includes a second information being the combination of N API Calls; 
make a comparison between a first N-gram model and the second N-gram model according the first information and the second information; 
determine first similarity between each of a plurality of first codes and a second code, each of the plurality of first codes being a code included in any of the plurality of the first programs, the second code being a code included in the second program; 
determine second similarity between the first program and the second program based on the comparison; 
sort the plurality of first programs in descending order of similarity to the second program based on the first similarity and the second similarity; and 
output a result of the sort.

5. (Currently Amended) A method executed by a computer, the method comprising: 
executing a plurality of first program programs by using a system including a kernel of an operating system (OS) and shared libraries; 

calculating a plurality of first N-gram models of the first file group, each of the plurality of first N-gram models being based on each of the plurality of pieces of first order information, each of the first N-gram model being information in which API Calls are arranged in a calling order and includes first information being the combination of N API Calls; 
executing a second program by using the system; 
acquiring second order information indicating order of reading out a second file group from the shared libraries; 
calculating second N-gram model of the second file group based on the second order information, the second N-gram model is information in which API Calls are arranged in the calling order and includes a second information being the combination of N API Calls; 
making a comparison between a first N-gram model and the second N-gram model according the first information and the second information; 
determining first similarity between each of a plurality of first codes and a second code, each of the plurality of first codes being a code included in any of the plurality of the first programs, the second code being a code included in the second program; 
determining second similarity between the first program and the second program based on the comparison;  
sorting the plurality of first programs in descending order of similarity to the second program based on the first similarity and the second similarity; and 
outputting a result of the sorting.


Allowable Subject Matter
10.	Based on the further search conducted, the amendment filed on 01/06/2021, Examiner’s amendment and in light of  persuasive arguments based on applicant’s amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

11.	Independent Claims 1, 3 and 5 are allowed. Dependent Claim 7 is allowed in view of its respective dependence on independent claim 1. Allowed claims are renumbered to 1-4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-22-2021